DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 20, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-14 recite “azeotrope-like” and this renders the claim indefinite because it is unclear what constitutes “azeotrope-like”.  The instant specification recites “an azeotrope-like composition is a composition of two or more components which behaves substantially as an azeotrope…an azeotrope-like composition is a combination of two or more different components which, when in liquid form under given 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 1218702).
Regarding claims 1 and 7, Lu teaches fire extinguishing agent compositions comprising azeotropic mixtures comprising compounds having a ODP value of 0 including CF3I and HFC-227ca (Paragraphs 11, 16-36) in order to provide compositions that are not harmful to the environment.  However, Lu fails to specifically disclose CF3I and HFC-227ca as the preferred components in the composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a fire extinguishing azeotropic composition comprising disclose CF3I and HFC-227ca in order to form a fire extinguishing azeotropic composition that is not harmful to the environment.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US Patent Application 2010/0176332 (already of record)) in view of Minor et al (EP 1118648 (already of record)).
Regarding claims 1-14, Singh et al teaches azeotrope composition comprising heptafluoropropane and trifluoroiodomethane used in fire suppressant compositions 
In the same field of endeavor, Minor et al teaches fire extinguishing agent compositions comprising (Paragraph 1) azeotrope mixtures of HFC-227ea or HFC-227ca and n-butane, cyclopropane, isobutene or propane (Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted HFC-227ca for HFC-227ea in Singh et al in view of Minor et al as Minor teaches that either HFC-227ca or HFE-227ea form azeotrope compositions with either n-butane, cyclopropane, isobutene or propane with similar amounts of HFC-227ca or HFC-227ea to form the azeotrope composition.  Simple substation of one heptafluoropropane for another (HFC-227ca for HFC-227ea) would only be obvious to the ordinary artisan.  Likewise, Note that structurally similar compounds are generally expected to have similar properties. In re Gvurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.